SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K/A [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30,2012 or [ ] TRANSITION REPORT PURSUANT TO SECTION 12 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-52956 QUANTUM MATERIALS CORP. (Exact name of Registrant as specified in its charter) Nevada 20-8195578 (State of jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 12326 Scott Drive, Kingston, OK (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (214) 701-8779 4724 E. Foothill Drive, Paradise Valley, AZ (Former address of principal executive offices, if changed since last report) (Zip Code) Securitiesregistered pursuant to Section 12 (b) of the Act:None Securities registered pursuant to Section 12 (g) of the Act:Common Stock, $.001 Par Value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities ActYes No [X] Check whether the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. [] Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes X .No . Indicate by check mark whether the Registrant has submitted electronically and posted on it’s corporate Web site, if any, every Interactive data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X ]No [] Indicate by check mark if disclosure of delinquent filers in response to Item405 of Regulation S-K is not contained in this form, and no disclosure will be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form10-K or any amendment to this Form10-K []. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company as defined by Rule 12b-2 of the Exchange Act: smaller reporting company [X]. Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X] As of December 31, 2011, the number of shares of Common Stock held by non-affiliates was approximately 81,000,000 shares with a market value of $10,530,000 based upon a last sale for our Common Stock of $.13 as of the close of business on December31, 2011. As of June 30, 2012, the issuer had 124,113,887 shares of common stock, $0.001 par value per share outstanding, after giving effect to the subsequent issuance of 6,156,375 shares of Common Stock, which shares were fully paid as of June 30, 2012. 1 Explanatory Note The sole purpose of this Amendment to the Registrant’s Annual Report on Form 10-K for the period ended June 30, 2012 (the “10-K”), is to furnish the Interactive Data File exhibits required by Item 601(b)(101) of Regulation S-K. No other changes have been made to the 10-K, and this Amendment has not been updated to reflect events occurring subsequent to the filing of the 10-K. 2 ITEM 6.EXHIBITS: Rule 13a-14(a) Certification – Principal Executive Officer * Rule 13a-14(a) Certification – Principal Financial Officer * Section 1350 Certification – Principal Executive Officer * Section 1350 Certification – Principal Financial Officer * 101.INS XBRL Instance Document,XBRL Taxonomy Extension Schema (1) 101.SCH Document, XBRL Taxonomy Extension (1) 101.CAL Calculation Linkbase, XBRL Taxonomy Extension Definition (1) 101.DEF Linkbase,XBRL Taxonomy Extension Labels (1) 101.LAB Linkbase, XBRL Taxonomy Extension (1) 101.PRE Presentation Linkbase (1) * Previously Filed. (1) Filed herewith. 3 SIGNATURES Pursuant to the requirements Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. QUANTUM MATERIALS CORP. Date: November 28, 2012 By: /s/Stephen Squires Name: Stephen Squires Title: President and Principal Financial Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated: Signature Title Date /s/ Stephen Squires Title: President and Principal Financial Officer Date: November 28, 2012 Stephen Squires /s/ Christopher Benjamin Title: Principal Financial Officer, Date: November 28, 2012 Christopher Benjamin Director /s/ Michael S. Wong Title: Director Date: November 28, 2012 Michael S. Wong /s/ Dr. Ghassan E. Jabbour Title: Director Date: November 28, 2012 Dr. Ghassan E. Jabbour /s/ David Doderer Title: Director Date: November 28, 2012 David Doderer /s/ Robert Glass Title: Director Date: November 28, 2012 Robert Glass Stephen Squires, Michael S. Wong, Dr. Ghassan E. Jabbour,David Doderer, Robert Glass and Christopher Benjamin represent all the current members of the Board of Directors. 4
